UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

             -against-                                              ORDER

EFRAIN LORA,                                                  (S3) 14 Cr. 652 (PGG)
     a/k/a “Shorty,”

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               In their sentencing submissions, which are due on December 13, 2019, the parties

will address, inter alia, the mandatory minimum term of imprisonment applicable to Count One

(18 U.S.C. § 924(j)).

Dated: New York, New York
       December 10, 2019
